Citation Nr: 0300474	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for loss of bilateral 
acoustic reflexes, also claimed as audio dyslexia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had over 20 years of active military service, 
and she retired from service in March 1997. This matter 
comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, denied the above 
claim.

The Board remanded this case in March 2000 for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

The veteran's loss of bilateral acoustic reflexes, also 
claimed as audio dyslexia, had its onset in service.


CONCLUSION OF LAW

Loss of bilateral acoustic reflexes, also claimed as audio 
dyslexia, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement 
of the case and the supplemental statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate her claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

II.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran claims that she has a disability manifested by 
loss of acoustic reflexes which results in inability to 
process sound properly.  She claims this is like an audio 
dyslexia. 

Based on a thorough review of the record, the Board finds 
that the evidence favors  the veteran's claim for service 
connection for loss of acoustic reflexes, claimed as audio 
dyslexia.  The service medical records revealed that the 
veteran complained of difficulty "making out tones," 
although it is not known whether this was merely a symptom 
of her hearing loss.  Her service medical records show 
that acoustic reflexes were absent in both ears during 
some examinations, and auditory brain evoked responses 
conducted in 1995 and 1996 were abnormal.

The Board adopts the findings made by a VA examiner in a 
June 2001 report and January 2002 addendum.  Although at 
the beginning of the June 2001 report, the examiner wrote 
that the claims file was not available, he later noted in 
the report that he had reviewed the claims file.  The 
examiner assessed by history that the veteran had 
objectively abnormal brain stemming evoke response tests 
that had been repeated.  The VA examiner's concern was 
whether the veteran had central auditory processing 
disorder.  The veteran provided the examiner with several 
articles and provided a history that might be consistent 
with the need for evaluation of these tests.  The examiner 
diagnosed the veteran with possible central auditory 
processing disorder as evidenced by abnormal audiometric 
scores and abnormal auditory brainstem response scores 
with a normal magnetic resonance imaging scan.  

In the January 2002 addendum, The VA examiner from June 
2001 noted that the veteran had abnormal auditory function 
evidenced by audiograms and evoked response testing 
results, which were abnormal on several occasions.  
Additionally, magnetic resonance imaging scans were done 
some years before.  The veteran's symptoms highly suggest 
a central auditory processing disorder.  The examiner 
noted that the disorder was directly associated with the 
abnormal studies of the VIII nerve function.  These 
findings, symptoms, and deficits of disabilities seemed 
highly likely to be caused during the veteran's active 
service experience.  The examiner added that high 
frequency hearing loss is also part of this condition.

The Board finds this June 2001 VA examination report and 
January 2002 addendum compelling.  The examiner thoroughly 
discussed the veteran's medical condition and explained 
the reasons for the opinion.  

The Board has considered the other evidence of record, but 
finds that it lacks probative weight in comparison to the 
June 2001 VA examination report and January 2002 addendum.  
According to an August 2002 VA medical report, another 
examiner reached the opposite conclusion.  The August 2002 
VA examiner provided the following opinion.  The acoustic 
reflex testing of the veteran was as to be expected for 
her hearing levels.  Here acoustic reflexes were present 
where her hearing levels would allow the reflexes to be 
measured, and they were absent where hearing levels would 
obliterate the response.  Acoustic reflex testing was 
never reviewed alone, but always in conjunction with the 
diagnostic battery.  Absence of an acoustic reflex is not 
a separate disability and is not related to the veteran's 
military service.  In addition, a central auditory 
processing disorder (CAPD) is not a developed problem.  
Difficulties with processing auditory information would 
have been present throughout the veteran's life.  The 
veteran's description of difficulty with speech clarity 
is, in the examiner's opinion, related to her sloping 
high-frequency sensorineural hearing loss and loss of 
consonant discrimination.  The examiner noted that a 
magnetic resonance imaging or autoimmune studies were 
indicated.

The Board finds this August 2002 VA examination lacks 
probative weight because it was not based on a review of 
the veteran's claims file.  In the Board's opinion the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, the Board 
concludes that the veteran's loss of bilateral acoustic 
reflexes, also claimed as audio dyslexia, is warranted.


ORDER

Service connection for loss of bilateral acoustic 
reflexes, also claimed as audio dyslexia, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

